Case: 12-15685   Date Filed: 08/05/2013   Page: 1 of 2




                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-15685
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 6:11-cr-00025-GKS-DAB-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                 versus


RAYMOND ARCHIE BOYD, JR.,


                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (August 5, 2013)
                 Case: 12-15685       Date Filed: 08/05/2013        Page: 2 of 2


Before TJOFLAT, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

       James W. Smith, III, appointed counsel for Raymond Boyd, Jr., in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Boyd’s conviction and sentence

are AFFIRMED. 1




1
  We have conducted our review without applying the appeal waiver in the plea agreement
because the district court failed to sufficiently discuss the waiver with Boyd at the change of plea
hearing. See, e.g., United States v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008).
                                                 2